On Motion for Rehearing.
PRICE, Chief Justice.
Careful consideration has been given to the Motion for Rehearing herein. The findings of fact and conclusions of law disclose an erroneous view of the law by the trial court. However, appellant fails to show that he offered any evidence showing a changed condition since the rendition of the ’original decree. It is not shown that he was prevented from offering such evidence by the ruling of the trial court on the so-called plea in ai tement, in fact, fails to show in the manner required by law a ruling by the court on the plea. There is no bill of exception to the rejection of testimony. This court is without power to reverse the cause in the state of the record.
It is ordered the Motion for Rehearing be overruled.